898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Fleming O. BURTON, Petitioner.
No. 89-8114.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 25, 1990.Decided:  Feb. 21, 1990.

On Petition for Writ of Mandamus.  Solomon Blatt, Jr., District Judge.  (C/A No. 89-193-1-8-B)
Fleming O. Burton, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Fleming O. Burton brought this petition for writ of mandamus seeking monetary damages from a number of people and corporations.  A petition for writ of mandamus is proper only when there is no other remedy by which the petitioner could secure the requested relief.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  It is not a substitute for an action for damages.


2
To the extent that Burton intended the petition to serve as a notice of appeal in Burton v. Sibley, CA 1:89-193-8(B) (D.S.C. July 11, 1989), the mandamus petition was not filed within the appeal period of FedR.App.P. 4(a)(1) or the excusable neglect period of Fed.R.App.P. 4(a)(5).  Therefore, this court does not have jurisdiction over such an appeal.   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).


3
We deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
PETITION DENIED.